Exhibit 10.2


FIRST AMENDMENT TO
AGREEMENT OF PURCHASE AND
SALE


This First Amendment to Agreement of Purchase and Sale (this “Amendment”) is
entered into effective as of January 2, 2018 (the “Effective Date”), by and
between ”) by and between RIF - IV GRAND, LLC, a California limited liability
company (“Seller”), and 6110-6114 CAHUENGA, LLC, a California limited liability
company (“Buyer,” and, together with Seller, collectively, the “Parties”).
RECITALS
A.    The Parties entered into that certain Agreement of Purchase and Sale dated
as of November 30, 2017 (the “Purchase Agreement”), with respect to certain
“Property” located in Santa Ana, California, more particularly defined therein.
All capitalized terms and phrases used in this Amendment, if not defined in this
Amendment, shall have the same meanings as assigned to them in the Purchase
Agreement;
B.    Buyer’s due diligence investigations disclosed certain conditions at the
Property which have been (or will be) agreed to and memorialized by the Parties
in a separate written instrument (the “Post Closing Work”);
C.    The Parties have agreed to proceed to Closing, and that Seller will
complete the Post Closing Work after the Closing as provided in this Amendment
and at a cost not to exceed the Holdback Amount, as such term is defined below;
D.    The Parties have agreed to increase the Purchase Price and modify the
proration provisions of the Purchase Agreement as set forth in Section 1 below;
and
E    The Parties agree that Escrow Agent shall hold back One Hundred Thousand
Dollars ($100,000) (the “Holdback Amount”) of the Purchase Price which would
otherwise be distributable to or at the instruction of Seller at Closing to
cover the cost of the Post Closing Work;
NOW, THEREFORE, for and in consideration of the foregoing recitals, which are
incorporated herein, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree as follows:
1.Modifications to Purchase Agreement.
a.
Purchase Price. Buyer and Seller hereby agree that the Purchase Price shall be
increased to Four Million Five Hundred Fifteen Thousand and 00/100 Dollars
($4,515,000). Notwithstanding anything to the contrary contained in the Purchase
Agreement, Buyer rather than Seller shall be charged through Escrow at Closing
for the portion of both (i) the county and city documentary transfer taxes and
(ii) the premium for the ALTA Standard Coverage Owner’s Policy of Title
Insurance, in each case as attributable to a $100,000 portion of the Purchase
Price.

b.
Prorations. Notwithstanding Section 10.1 of the Purchase Agreement, the Parties
shall handle proration credits and debits of rents and taxes, and transfers of
security deposits,






--------------------------------------------------------------------------------





outside of Escrow, but shall nonetheless undertake such prorations and transfers
in accordance with the applicable provisions of the Purchase Agreement.
2.Waiver of Contingencies. Buyer hereby waives its right to terminate the
Purchase Agreement upon expiration of the Inspection Period and/or the Title
Review Period pursuant to Sections 6.1.1 and 7.3 of the Purchase Agreement.
3.Post Closing Work; Holdback Agreement. Seller shall use commercially
reasonable efforts to complete, or cause the completion of, the Post Closing
Work after the Closing; provided, however, that Seller’s obligation to perform
the Post Closing Work shall be subject to (i) Escrow Agent making the Holdback
Amount available to Seller pursuant to the term of the Holdback Agreement
attached hereto as Exhibit A and incorporated by this reference herein (the
“Holdback Agreement”) and (ii) Buyer providing third party contracts reasonably
acceptable to Seller, together with detailed plans and specifications, for the
Post Closing Work. Buyer acknowledges and agrees that Seller is performing the
Post Closing Work as an accommodation to Buyer, and that Seller hereby releases,
and shall indemnify, defend and hold Seller and its affiliates, including
without limitation, Rexford Industrial Realty & Management, Inc., a California
corporation, harmless from and against, any and all Claims suffered or incurred
by Seller and/or its affiliates in connection with Seller’s performance (or
Seller causing the performance of) the Post Closing Work. Upon completion of the
Post Closing Work, Seller shall assign the third-party warranties, if any,
received by Seller concerning the Post Closing Work, to the extent such
warranties are assignable. Additionally, if requested by Seller after completion
of the Post Closing Work, Buyer shall promptly restate both the aforementioned
release, including a waiver of unknown claims and Section 1542 of the California
Civil Code, and the indemnity and defense obligation in a written instrument
reasonably acceptable to Seller. In no event shall Seller have any obligation to
pay any cost or expense for the Post Closing Work in excess of the Holdback
Amount actually distributed to Seller, and Buyer hereby agrees to pay, and
indemnify, defend and hold Seller and its affiliates against, such excess costs
and expenses.
4.Miscellaneous: Except as expressly modified hereby, the Purchase Agreement
remains in full force and effect and Seller and Buyer ratify and affirm the
Purchase Agreement as modified hereby. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
shall constitute the same instrument. This Amendment may be executed via PDF and
that PDF shall be deemed an original for all purposes. If a provision of this
Amendment conflicts with a provision of the Purchase Agreement, this Amendment
shall supersede and control.




[Signatures on following page]




2

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Seller and Buyer have executed this First Amendment as of
the Effective Date.




SELLER:
 
 
 
 
 
 
RIF IV – GRAND, LLC, a
California limited liability company
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
a Maryland limited partnership,
 
its Manager
 
 
 
 
 
By:
Rexford Industrial Realty, Inc.,
 
 
a Maryland corporation
 
 
its: General Partner
 
 
 
 
 
 
By:
/s/ David Lanzer
 
 
 
 
 
 
Name Printed:
David Lanzer
 
 
 
 
 
 
Title:
General Counsel
 
 
 
 
 
 
 
 
BUYER:
 
 
 
 
 
 
6110-6114 CAHUENGA, LLC, a
California limited liability company
 
 
 
 
By:
/s/ Larry Schwimmer
 
 
 
 
 
Name Printed:
Larry Schwimmer
 
 
 
 
 
Title:
Managing Partner
 





Signature Page to First Amendment



--------------------------------------------------------------------------------






EXHIBIT A
Holdback Agreement









--------------------------------------------------------------------------------






ESCROW HOLDBACK AGREEMENT
This ESCROW HOLDBACK AGREEMENT (this “Agreement”), dated as of March , 2018 is
made by and between RIF - IV GRAND, LLC, a California limited liability company
(“Seller”), and 6110-6114 CAHUENGA, LLC, a California limited liability company
(“Buyer”), and COMMERCE ESCROW COMPANY (“Escrow Agent”), with reference to the
following facts.
RECITALS
A.    Seller and Buyer are parties to that certain Agreement of Purchase and
Sale dated as of November 30, 2017, as amended by that certain First Amendment
to Agreement of Purchase and Sale dated as of January 2, 2018 (collectively the
“Purchase Agreement”), with respect to that certain real property having an
address of 200-220 S. Grand Avenue, Santa Ana, CA, and more fully described in
the Purchase Agreement (the “Property”). All capitalized terms used herein but
not otherwise defined in this Agreement shall have the meanings ascribed to such
terms in the Purchase Agreement;
B.    On or about the date hereof, Seller has transferred the Property to Buyer
pursuant to the terms of the Purchase Agreement; and
C.    Pursuant to the Purchase Agreement, the parties have agreed that Seller
will perform certain Post Closing Work, and that Escrow Agent will hold back a
portion of the Purchase Price otherwise distributable to Seller to fund the cost
of such work.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Deposit of Funds; Appointment of Escrow Agent.
a.Upon the Closing, Seller and Buyer hereby irrevocably instruct Escrow Agent to
hold back One Hundred Thousand Dollars ($100,000) (the “Holdback Amount”) of the
Purchase Price otherwise distributable to or at the instruction of Seller in
escrow (the “Escrow Account”), and to distribute the Holdback Amount in
accordance with the terms of this Agreement. All interest and other income
earned on amounts deposited from time to time into the Escrow Account shall be
reported to applicable tax authorities under Buyer’s taxpayer identification
number, which Buyer will separately provide to Escrow Agent.
b.Seller and Buyer hereby irrevocably appoint Escrow Agent to act as escrow and
disbursement agent with respect to the Escrow Account. Escrow Agent hereby
accepts such appointment. All fees and other costs that Escrow Agent may incur
in connection with this Agreement and maintaining the Escrow Account, shall be
paid by Buyer separate from the Holdback Amount.
2.Conditions for Disbursements. The funds on deposit in the Escrow Account,
including without limitation, all interest accrued thereon, shall be held
therein until all of such funds have been disbursed pursuant to the provisions
of this Section 2.
2.1Disbursement to Seller. Seller shall from time-to-time submit written notice
(a “Disbursement Notice”) to Escrow Agent and Buyer for disbursements of the
Holdback Amount as necessary to reimburse Seller for (or, at Seller’s option,
advance costs for payment of) the costs and expenses for the Post Closing Work.
Escrow Agent is hereby irrevocably instructed to comply with Seller’s
Disbursement Notice within two (2) business days following Escrow Agent’s
receipt thereof, unless Buyer disputes the Disbursement Notice by written notice
to Escrow Agent


1

--------------------------------------------------------------------------------





and Seller delivered within one (1) business day following Seller’s delivery of
the Disbursement Notice.
2.2Disbursement to Buyer. Escrow Agent shall disburse the Holdback Amount, or
the portion thereof which then remains on deposit with Escrow Agent, to Buyer
only upon the joint written instruction from Seller and Buyer to do so.
3.Escrow Custodian Only. Escrow Agent is acting herein in the capacity of an
escrow holder or custodian, and not as a Escrow Agent, and no other duty or
obligation is expressed or implied. Without limiting the other provisions of
this Agreement, Escrow Agent (a) shall be entitled to act upon the joint written
instructions from Seller and Buyer as provided in this Agreement not only as to
its due execution and the validity and effectiveness of its provisions but also
to the truth and accuracy of any information therein contained which the Escrow
Agent shall in good faith believe to be genuine and to have been signed by a
proper person or persons; (b) may consult independent counsel of its choice in
respect of any question relating to its duties or responsibilities under this
Agreement; (c) shall not be bound by any amendment to this Agreement unless
agreed upon in writing by Seller, Buyer and Escrow Agent; and (d) shall have
only such duties and responsibilities as are expressly set forth in this
Agreement and shall deliver the Holdback Amount only as provided herein.
4.Action for Interpleader. Notwithstanding anything in this Agreement to the
contrary, in the event of a dispute between any of the parties to this Agreement
arising prior to or at the time of termination of this Agreement, Escrow Agent
shall be entitled to tender the Holdback Amount into the registry or custody of
a court of competent jurisdiction in Los Angeles County, California, together
with such legal pleadings as it may deem appropriate, and thereupon Escrow Agent
shall be discharged from all further duties, obligations, liabilities, and
responsibility as Escrow Agent. All costs and expenses incurred by Escrow Agent
in taking any action pursuant to this paragraph shall be shared equally between
Buyer and Seller.
5.Term. This Agreement shall be and remain in full force and effect until such
date that all funds on deposit in the Escrow Account have been disbursed, and
upon such occurrence this Agreement shall automatically terminate and the
parties hereto shall have no further obligations hereunder.
6.Assignment; Binding Effect. The rights and obligations under this Agreement
may not be assigned by Escrow Agent without the prior express written consent of
Seller and Buyer, which consent may be granted or withheld in Seller’s or
Buyer’s sole and absolute discretion, as applicable. The rights and obligations
under this Agreement may not be assigned by Seller or Buyer without the prior
written approval of the other party, which approval shall not be unreasonably
withheld. Each of the provisions hereof shall be binding upon and inure to the
benefit of Seller, Buyer and Escrow Agent and, subject to the foregoing, their
respective legal representatives, successors and assigns.
7.Notices. All notices to be given under this Agreement shall be in writing and
shall be deemed to have been given or served upon receipt or refusal of receipt
after being mailed, postage prepaid, by certified, registered or express mail,
return receipt requested, or when delivered in person or by reputable overnight
courier providing a delivery receipt, or by Email to the appropriate address set
forth below or to such other address as may be hereinafter designated by any
party at least five (5) days in advance by proper notice to the other parties
hereto:


2

--------------------------------------------------------------------------------





If to Seller:
RIF IV – Grand, LLC
 
c/o Rexford Industrial Realty, L.P.
 
11620 Wilshire Blvd., Ste. 1000
 
Los Angeles, CA 90025
 
Attn: General Counsel
 
Email: dlanzer@rexfordindustrial.com
 
 
 
 
If to Buyer:
Attn: Larry Schwimmer
 
Email: c/o howards@rexfordindustrial.com
 
 
 
 
If to Escrow Agent:
Commerce Escrow Company
 
1055 Wilshire Blvd., Ste 1000
 
Los Angeles, CA 90017
 
Attn: Shannon Kinnard
 
Email: skinnard@comescrow.com



8.Miscellaneous. All section headings herein are included only for convenience
of reference and are not intended to limit or amplify any term or provision of
this Agreement. The Recitals hereto are hereby incorporated into and made a part
of this Agreement. This Agreement contains the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof and
may not be altered or amended in any way except by the written agreement of all
such parties. No provision of this Agreement or right hereunder can be waived
nor shall any party be released from its obligations hereunder except by a
writing duly executed by the other parties. Where necessary herein, all terms
used in the singular shall apply to the plural and all terms used in the neuter
shall apply to the masculine and feminine genders. If any provision of this
Agreement, as applied to any party or to any circumstance, shall be adjudged by
a court of competent jurisdiction to be void, invalid or unenforceable, then the
same shall in no way affect any other provisions of this Agreement, the
application of any such provision in any other circumstance, or the validity or
enforceability of the other provisions of this Agreement. This Agreement may be
executed by facsimile signature and/or in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement shall be governed by and construed
in accordance with the laws of the State of California. In the event of action,
suit, proceeding or arbitration to enforce any term of this Agreement, the
prevailing party or parties shall be entitled to recover from the non-prevailing
party or parties, as determined by the court or arbitrator, all of the
prevailing party’s or parties’ costs and expenses, including attorneys’ fees,
incurred by the prevailing party or parties in connection therewith. In the
event of a conflict between the terms and provisions of this Agreement and the
terms and provisions of the Purchase Agreement, the terms of the Purchase
Agreement shall control.


[Next page is signature page]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
SELLER:
 
 
 
 
 
 
RIF IV – GRAND, LLC, a
California limited liability company
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
a Maryland limited partnership,
 
its Manager
 
 
 
 
 
By:
Rexford Industrial Realty, Inc.,
 
 
a Maryland corporation
 
 
its: General Partner
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name Printed:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
BUYER:
 
 
 
 
 
 
6110-6114 CAHUENGA, LLC, a
California limited liability company
 
 
 
 
By:
 
 
 
 
 
 
Name Printed:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
ESCROW AGENT:
 
 
 
 
 
COMMERCE ESCROW COMPANY
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 






